On Remand by the Supreme Court.
O’Hara, J.
This case was remanded to us by the Supreme Court and we quote from the order:
"(F)or further review, further appellate proceedings as may be necessary, and for disposition in light of this Court’s decision in Washington v Jones and Sanders, 386 Mich 466 (1971).” 386 Mich 786 (1972).
In our original opinion,1 we held proofs adduced in support of the allegation of gross negligence or willful and wanton misconduct were insufficient to create a jury question. We directed entry of an order granting judgment for the defendant non obstante veredicto.
Washington, supra, reversed an order of this Court directing a verdict for defendant on the ground that gross negligence or willful and wanton misconduct was not established. The Supreme Court held the issue was one of fact for the jury.
In the instant case, the trial judge denied a motion for a directed verdict and submitted the issue of gross negligence to the jury. They returned a verdict for plaintiff, thereby manifesting that they found defendant’s conduct to have amounted to gross negligence or willful and wanton misconduct.
While the proofs supporting the claim of gross negligence here seem to us to be measurably less than those in Washington (defendant here having *582run a red light), we can only read the order of remand to mean that we should have affirmed the jury verdict.
Thus we vacate our prior order ordering the grant of a judgment n.o.v. We direct the trial judge to enter judgment on the jury verdict.
All concurred.

 29 Mich App 291 (1970).